     Case 2:20-cv-01555-KJD-BNW Document 12 Filed 10/06/20 Page 1 of 1




 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    Dulce Inzunza,                                        Case No. 2:20-cv-01555-KJD-BNW
 7                           Plaintiff,
                                                            ORDER
 8          v.
 9    ClearCaptions, LLC, et al.,
10                           Defendants.
11

12          The United States Postal Service has returned as undeliverable to Plaintiff ECF No. 10 in

13   this case. (See ECF No. 11.) Thus, it appears that Plaintiff is no longer at the address on file with

14   the court. Under Local Rule IA 3-1,

15          An attorney or pro se party must immediately file with the court written
            notification of any change of mailing address, email address, telephone number, or
16
            facsimile number. The notification must include proof of service on each
17          opposing party or the party’s attorney. Failure to comply with this rule may result
            in the dismissal of the action, entry of default judgment, or other sanctions as
18          deemed appropriate by the court.
19   Plaintiff must file a notice with her current address with the court by October 19, 2020. If
20   Plaintiff does not update her address by that date, the court will recommend dismissal of this case.
21          IT IS SO ORDERED.
22          DATED: October 6, 2020.
23

24                                                         BRENDA WEKSLER
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28
